          Case 4:19-cv-00048-JTJ Document 18 Filed 02/26/21 Page 1 of 1




                       UNITED STATES DISTRICT COURT
                           DISTRICT OF MONTANA
                           GREAT FALLS DIVISION


DARIN PULST,                                     Case No. CV-19-48 -GF-JTJ

                     Plaintiff,               JUDGMENT IN A CIVIL CASE

  vs.

ANDREW M. SAUL,
  COMMISSIONER OF SOCIAL
  SECURITY,

                     Defendant.


        Jury Verdict. This action came before the Court for a trial by jury. The
 issues have been tried and the jury has rendered its verdict.

 X     Decision by Court. This action came before the Court for bench trial,
 hearing, or determination on the record. A decision has been rendered.

        IT IS ORDERED AND ADJUDGED: The Commissioner's final decision
 denying Plaintiff's claims for disability insurance benefits is REVERSED and
 REMANDED for an immediate award of benefits from August 24, 2015, through
 the date last insured.

        Dated this 26th day of February, 2021.

                                  TYLER P. GILMAN, CLERK

                                  By: /s/ M. Stewart
                                  M. Stewart, Deputy Clerk
